DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                        GEORGETA MILLER,
                            Appellant,

                                   v.

              FINIZIO & FINIZIO, P.A., PAUL G. FINIZIO
                       and ANYA E. MACIAS,
                             Appellees.

                             No. 4D19-100

                             [April 2, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Sandra Perlman, Judge; L.T. Case No. CACE09-005292.

   Thomas Regnier of Kramer, Green, Zuckerman, Greene & Buchsbaum,
P.A., Hollywood, for appellant.

  Lissette Gonzalez and Scott A. Cole of Cole, Scott & Kissane, P.A.,
Miami, for appellees.

PER CURIAM.

  Affirmed.

CONNER, FORST and KLINGENSMITH, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.